Title: To John Adams from Elkanah Watson, 4 December 1822
From: Watson, Elkanah
To: Adams, John


				
					Dear Sir
					Albany 4th. Dec 1822
				
				I rejoice to notice by the public papers that you not only live, but that it is evident from yr. interesting letter to Ar. Coffin—that Providence Continues to bless you with an unimpaird intelect. I rejoice Sir to find a motive to address you once more. We have corresponded upwards of 40 years on various Subjects. The object of the present letter is to inclose to you a letter from Mr A Vanderkamp which appeared in this days daily paper in deffence of your just claims on the gratitude of  posterity. I attended the meeting on the Subject of the brave greeks, to which he refers alludes, and verbally explained the error commited by the Orator, but was too unwell to address the audience. Most of the facts stated by Mr. V. K were familiar to Me, especially as I was in debted to you for an introduction to America’s eairliest friends advocate Mons: Dumas our Steady, valuable & efficient friend in June 1784 while traveling in Holland; as well for Letters of introduction to that bright Lorry of science & Literature, the unfortunate Luzac of Lyden; and Van Staphorst the great Banker at Amsterdam. All firm, and useful friends to America in the eventful crisis of an Revolution.I Shall be happy to hear from you once more—& am Dr Sir, / Cordially & Affectionably Yours
				
					Elkanah Watson
				
				
   note—blown up from an explosion of 30,000 uF. powder belongg. to the French Army in 1794—in the Canal opposite his house—where I spent an Evening 1774

			